Citation Nr: 0944684	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July 1963 to March 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an January 2006 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder.  Additional 
evidence was submitted thereafter along with a waiver of 
consideration by the agency of original jurisdiction.


FINDINGS OF FACT

1.  A hearing loss disability is not attributable to service.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service; and organic disease of the nervous 
system was not manifested within one-year of separation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements has not been provided.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that VA's error is harmless and 
without prejudice to the appellant.  This is because his 
claim is denied and, as such, matters pertaining to 
disability evaluations and effective dates are moot.  The 
Board notes that the appellant has not been deprived of 
information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by error 
here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder.  Private 
audiological records have been obtained and associated with 
the claims folder.  VA afforded the appellant an opportunity 
to appear for a hearing and the appellant provided sworn 
testimony before the undersigned VLJ in October 2009.  A copy 
of the transcript is associated with the claims folder.  
Additionally, VA afforded the appellant an examination.  The 
Board notes that the recent VA examination is adequate as it 
reflects a pertinent medical history, audiological findings, 
a diagnoses, and an opinion supported with a rationale.  The 
adequacy of this examination has not been challenged by 
either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes that the appellant does not assert 
that hearing loss or tinnitus is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In statements and testimony, the appellant argues that he has 
a hearing loss disability with tinnitus due to noise exposure 
in service.  Specifically, he reports that he sustained 
acoustic trauma during Operation North Star in Alberta, 
Canada, in July 1969.  On his August 2005 application for 
benefits, he reported that he was 1000 meters away from the 
detonation of 500 tons of TNT.  In his October 2005 
statement, the appellant clarified that the he was an air 
force project officer working on two high explosive tests to 
simulate nuclear weapons phenomenology.  At this time, he 
stated that he was part of a 500 ton TNT test in Medicine 
Hat, Canada, in August 1969, which was part of Operation 
North Star.  He reported that he was photographing the event 
without hearing protection and that he fell to the ground 
after the detonation.  He further reported having had hearing 
difficulty and ringing ears after this event.  At his 
hearing, the appellant testified that, while photographing 
the blast, a shock wave and a deafening noise put him flat on 
his back.

The evidence of record shows that the appellant has a current 
hearing loss disability, as defined by VA at 38 C.F.R. § 
3.385, and tinnitus.  The critical inquiry in this case 
involves whether any current disability is related to 
service.

A review of the record shows that the appellant served on 
active duty in the U.S. Air Force from July 1963 to March 
1971.  Form DD 214 shows that the was a research and 
development specialist.  He received the National Defense 
Service Medal.

His service treatment records are negative for any history, 
treatment, or diagnosis of hearing loss or tinnitus.  
Examination reports dated June 1962 and September 1963 show 
whisper voice hearing as 15/15 bilaterally.
On separation examination dated March 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
5
5
5
LEFT
15
10
5
10
15
10

The examiner noted the appellant's "significant and interval 
history," but this did not include acoustic trauma or 
hearing problems.  The appellant denied hearing loss and ear 
trouble on the medical history portion of that examination.

A letter dated July 2005 from Professional Hearing Services 
reflects that the appellant presented with complaints of 
bilateral hearing loss and tinnitus.  By history, he was 
involved in Operation North Star in 1969 and sustained 
acoustic trauma from a 500 ton TNT blast.  Also, the 
appellant reported exposure to various types of weapons fire 
without hearing protection in service.  Sensorineural hearing 
loss was found on audiological evaluation.  The audiologist 
opined that sensorineural hearing loss and tinnitus "more 
likely than not" was related to significant noise levels in 
service.  A letter dated May 2007 also reflects that the 
appellant has sensorineural hearing loss.

In June 2007, a VA audiological evaluation was conducted.  By 
history, the appellant had gradually deteriorating hearing 
over the past 45 years and constant tinnitus.  The appellant 
reported that he was exposed to loud noises in service to 
include guns, high explosives tests, and an event wherein 500 
tons of TNT was detonated.  He denied any post service noise 
exposure.  He stated that he had used hearing aids for the 
past 10 to 15 years.  Sensorineural hearing loss, bilateral, 
was found on audiological testing and, based on history, 
tinnitus.  The examiner opined that, in view of normal 
hearing in both ears at enlistment and separation, the 
current hearing loss and tinnitus was not caused by military 
noise exposure.

Analysis

In weighing the appellant's statements, service treatment 
records, and the opinions of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for bilateral hearing loss disability and 
tinnitus.

Neither hearing loss nor hearing loss disability is not shown 
in service or within one year of service separation.  Rather, 
the in-service testing was normal.  Similarly, the Board 
finds that tinnitus is not shown in service as there are no 
complaints or findings for tinnitus in the service treatment 
records.  Furthermore, the appellant denied a history of ear 
trouble and hearing loss prior to separation.  The Board 
finds that the appellant's denial of pertinent pathology was 
contemporaneous with the event, a statement against interest 
and highly probative.

The appellant is competent to report hearing loss and 
tinnitus in service and since service.  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  However, the Board finds the 
appellant's report of continuity of symptoms is not credible.  
His report is not credible when considered with his denial of 
pertinent pathology at separation, the absence of any 
complaints in service or at discharge, the normal findings at 
separation and the absence of any documented treatment for 
more than 30 years after service.

The appellant's report of hearing loss and tinnitus secondary 
to acoustic trauma from Operation North Star or generalized 
exposure to gunfire/weapon is not borne out by the record.  
Form DD 214 and service treatment records show no indication 
that the appellant was involved in Operation North Star or 
that he sustained acoustic trauma from this or any other in-
service event.  Also, the VA audiologist in June 2007 opined 
that the current hearing loss disability with tinnitus was 
not attributable to service; this opinion was predicated on 
review of the service treatment records that showed 
essentially normal hearing.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert' personal examination 
of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusion reached.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Here, the Board finds VA 
audiological opinion highly probative because the examiner 
reached his conclusion after hearing the appellant's medical 
history, conducting an evaluation, and having reviewed the 
service treatment records along with the claims folder.

The Board has considered the private medical opinion dated 
July 2005.  However, this opinion has diminished probative 
value because there is no indication that the audiologist was 
familiar with the appellant's service treatment records and 
the opinion was solely predicated on the appellant's report 
of having had acoustic trauma in service.  We conclude that a 
medical opinion based upon an inaccurate factual premise is 
equally inaccurate and of little probative value.

Accordingly, service connection for bilateral hearing loss 
disability and tinnitus is denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


